DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2017/0089085).
	Liu discloses a joint 13 for an above ground pool having a frame assembly 10 and a liner 16 supported by the frame assembly, the frame assembly 10 including a first horizontal frame 11, a second horizontal frame 11, and a vertical frame 12, the joint 13 comprising: a first horizontal portion 132 having a continuous outer wall configured to surround a first end of the first horizontal frame; a second horizontal portion 133 having a continuous outer wall configured to surround a second end of the second horizontal frame; and a vertical portion 131 positioned between the first and second horizontal portions 132, 133, the vertical portion 131 having a continuous outer wall configured to surround an upper end of the vertical frame 12.
	Regarding claim 2, the first and second horizontal portions 132, 133 form an included angle of less than 180 degrees (Figs. 4 and 5).
	Regarding claim 4,  the first horizontal portion 132 has an inner circular cross-section; the second horizontal portion 133 has an inner circular cross-section; and the vertical portion 131 has an inner elliptical cross-section.
	Regarding claim 5,  the first horizontal frame 11, the second horizontal frame 11, and the vertical frame 12 narrow at the corresponding first, second, and upper ends; and 12WO 2020/058854PCT/IB2019/057831 the first horizontal portion, the second horizontal portion, and the vertical portion of the joint each narrow inwardly to accommodate the corresponding first, second, and upper ends.
	Regarding claim 6, the joint is made of plastic (paragraph [0148]).
	Regarding claim 7, the first horizontal portion 132, the second horizontal portion 133, and the vertical portion 131 are integrally molded together to form a one-piece structure.
	Regarding claim 8, the first horizontal portion 132, the second horizontal portion 133, and the vertical portion 131 are mechanically coupled together to form a multi-piece structure.
Claims 1-3, 5, 7, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN2195595.
	CN2195595 discloses a joint 81 for an above ground pool having a frame assembly 8 and a liner 10 supported by the frame assembly 8, the frame assembly 8 including a first horizontal frame 85, a second horizontal frame 85, and a vertical frame 83, the joint 81 comprising: a first horizontal portion 86 having a continuous outer wall configured to surround a first end of the first horizontal frame 85; a second horizontal portion 86 having a continuous outer wall configured to surround a second end of the second horizontal frame 85; and a vertical portion 82 positioned between the first and second horizontal portions 86, the vertical portion 82 having a continuous outer wall configured to surround an upper end of the vertical frame 83.
	Regarding claim 2, the first and second horizontal portions 86 form an included angle of less than 180 degrees (Figs. 1 and 2).
	Regarding claims 3, 9, the first horizontal portion 86 lacks a mechanical fastener configured to mechanically couple with the first horizontal frame 85; the second horizontal portion 86 lacks a mechanical fastener configured to mechanically couple with the second horizontal frame 85; and the vertical portion 82 lacks a mechanical fastener configured to mechanically couple with the vertical frame 83.
	Regarding claim 5,  the first horizontal frame 11, the second horizontal frame 11, and the vertical frame 12 narrow at the corresponding first, second, and upper ends; and 12WO 2020/058854PCT/IB2019/057831 the first horizontal portion, the second horizontal portion, and the vertical portion of the joint each narrow inwardly to accommodate the corresponding first, second, and upper ends.
	Regarding claim 7, the first horizontal portion 86 the second horizontal portion 86, and the vertical portion 82 are integrally molded together to form a one-piece structure.
	Regarding claim 12, the joint  81 has a continuous outer wall surrounding respective ends of the first horizontal frame, the second horizontal frame, and the vertical frame.
	Regarding claim 13, the joint 81 includes: a first opening that receives the first horizontal frame 85; a second opening that receives the second horizontal frame 85; and a third opening that receives the vertical frame 83; wherein the first, second, and third openings are the only openings in the joint 81.
	Regarding claim 14, the first horizontal frame 85, the second horizontal frame 85, and the vertical frame 83 have narrowing ends; and the first, second, and third openings of the joint narrow to receive the corresponding narrowing ends.
	Regarding claim 16, the joint 81 is a one-piece structure
	Regarding claims 18 and 20, the method of assembling an above ground pool would be Inherently performed during the assembly of CN2195595 pool frame and joints.
Claims 9-11, 16-17 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillebaard (5,083,327).
	Gillebaard discloses an above ground pool comprising: a frame assembly 12 comprising: a first horizontal frame 36; a second horizontal frame 36; a vertical frame 38; and a T-shaped joint 40 friction-fit to the first horizontal frame, the second horizontal frame, and the vertical frame without any mechanical fasteners; and a liner supported by the frame assembly.
	Regarding claim 10, the liner 14 includes: an upper sleeve 18 configured to receive the first and second horizontal frames 36, the upper sleeve 18 defining a first horizontal area; and a side wall that defines a water cavity, the water cavity having a second horizontal area smaller than the first horizontal area.  
	Regarding claim 11, the liner includes: an upper sleeve 18 configured to receive the first and second horizontal frames 36; and a side wall that defines a water cavity, the side wall being located radially inward of the upper sleeve.
	Regarding claim 16, the joint 40 is a one-piece structure (Fig. 4).
	Regarding claim 17, the joint is a multi-piece structure (Fig. 8). 
	Regarding claim 18-19, the method of of assembling an above ground pool would be Inherently performed during the assembly of Gillebaard pool frame and joints.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN2195595 in view of Liu (2017/0089085).
	Regarding claim 4, CN2195595 does not disclose the vertical portion 131 has an inner elliptical cross-section. Attention is directed to Liu which discloses a joint comprising the first horizontal portion 132 has an inner circular cross-section; the second horizontal portion 133 has an inner circular cross-section; and the vertical portion 131 has an inner elliptical cross-section. Therefore, it would have been obvious to one of skill in the art to modify CN2195595 the vertical portion of a joint in view of Liu to have an inner elliptical cross-section, wherein doing so would be an obvious design choice.
	Regarding claims 6, 15, Liu further teaches  the joint 13 is made of plastic (paragraph [0148]). Therefore, it would have been obvious to one of skill in the art to select plastic or metal as a material in view of Liu for the joint or the frame assembly of CN2195595 wherein doing so would be an obvious design choice.
	Regarding claims 10, 11 and 19, CN2195595 does not disclose the liner includes: an upper sleeve configured to receive the first and second horizontal frames. Attention is directed to Liu which teaches a swimming pool comprising a liner includes: an upper sleeve configured to receive the first and second horizontal frames, the upper sleeve defining a first horizontal area; and a side wall that defines a water cavity, the water cavity having a second horizontal area smaller than the first horizontal area. Therefore, , it would have been obvious to one of skill in the art to modify the CN2195595 line in view of Liu to include an upper sleeve configured to receive the first and second horizontal frames for a more secure support for the liner to the frame assembly.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gillebaard in view of Liu (2017/0089085).
	Gillebaard discloses that the frame is made of plastic such as PVC and other materials (col. 4, lines 45+). Attention is directed to Liu which teaches horizontal frames are made of metal (paragraph [0148]). Therefore, it would have been obvious to one of skill in the art to select a metal as a material in view of Liu for the frame assembly of Gillebaard wherein doing so would be an obvious design choice.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754